Mr. Presiding Justice Holdom delivered the opinion of the court. 7. Banks and banking, § 64*—when finding of insolvency warranted. Certain books, papers and documents of a bank charged in an indictment to have been insolvent at a time a certain deposit was received, held to warrant a finding of insolvency independent of the competency of the witness testifying to same. 8. Banks and banking, § 64*—when evidence as to value of leasehold of insolvents properly excluded. Evidence as to the value of a certain 99-year leasehold interest owned by the insolvent defendants, charged in an indictment' with receiving a certain deposit while knowingly insolvent, based upon a contemplated building upon the land which was not yet constructed or contracted for and upon the estimated rentals of the building when it should be constructed, held properly excluded. 9. Banks and banking, § 64*—when value of hank stock as assets cannot he calculated. In a criminal prosecution for receiving deposits while knowingly insolvent, the value of certain bank stock as assets of insolvent defendants held too uncertain to be capable of calculation, where certain banks of ample means had refused to retain same by paying assessments thereon and other banks of small means had retained same and assumed payment of such assessments. 10. Banks and banking, § 64*—when evidence in criminal prosecution shows payment of draft. In a criminal prosecution of private bankers for receiving deposits while insolvent, evidence held sufficient to show payment of a draft deposited with defendants, where it was shown the bank on which the draft was drawn paid same and defendants thereafter sent the depositor a note promising to pay the amount in full, and entry of the amount was made by defendants on their bank books and on the depositor’s pass book, and defendants received credit for the draft through their clearing-house representative, and the draft itself in evidence was marked “paid.” 11. Banks and banking, § 64*—when knowledge of insolvency shown. Evidence held to sustain the finding that defendants were insolvent and knew they were so at and for a long time prior to the time they received the deposit charged in the indictment against them. 12. Banks and banking, § 64*—duty of hanker to know whether insolvent. A private banker holds himself out to the public and to his customers as being possessed of money and of capital, and, therefore, to be safely trusted, and it is his duty to know, and he is under all ordinary circumstances bound to know, whether he is solvent, and it is criminal negligence of him not to know of his insolvency. 13. Banks and banking, § 64*—propriety of instruction as to form of verdict in criminal prosecution. In a criminal prosecution of private hankers for receiving deposits while knowingly insolvent, an instruction as to the form of the verdict in the language of the statute held sufficient 14. Banks and banking, § 64*—what is proper fine for receiving deposit while Tcnowingly insolvent. The fixing in the verdict, on conviction under an indictment against persons conducting a banking institution for receiving a deposit while knowingly insolvent, of a fine at an amount which was twice that of the deposit, held sufficient to comply with the statute. 15. Banks and banking, § 64*—what is proper punishment for receiving deposits while Tcnowingly insolvent. The provision of the statute that the punishment on conviction for receiving deposits in a hanking institution while knowingly insolvent shall he a fine of double the amount of the deposit is mandatory and cannot he dispensed with hy imposing no fine, but a jury may dispense with the additional part of the punishment of imprisonment authorized hy the statute. 16. Banks and banking, § 64*—extent of punishment for receiving deposits while insolvent where several defendants. The punishment on conviction under an indictment against several defendants as hankers for receiving a deposit while knowingly insolvent is as to each defendant, and the fine is the amount fixed by the statute.